EXHIBIT NO. 10.81

 

AMENDED AND RESTATED INCENTIVE COMPENSATION AGREEMENT

 

THIS AMENDED INCENTIVE COMPENSATION AGREEMENT (the “Agreement”) is made this
20th day of February, 2004, between The MONY Group Inc. (“MONY” or the
“Company”) and Steven G. Orluck (the “Executive”).

 

WHEREAS, MONY has entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with AXA Financial, Inc., a Delaware corporation, under which a
wholly owned subsidiary (the “Merger Sub”) of AXA Financial, Inc. is to be
merged with and into MONY and each share of MONY’s common stock is to be
converted into a right to receive $31 in cash (the “Merger”);

 

WHEREAS, the Executive is a party to a Third Amended and Restated Change in
Control Agreement with MONY Life Insurance Company, a New York corporation and a
wholly owned subsidiary of MONY, dated July 30, 2003 (the “CIC Agreement”);

 

WHEREAS, on September 17, 2003, the Compensation Committee of the MONY Board of
Directors adopted, and the MONY Board of Directors has approved, resolutions
(the “September 17 Resolutions”) approving the adjustment of certain incentive
compensation arrangements applicable in 2003 for individuals covered by the CIC
Agreements, including the Executive, in the event that the Merger is completed
following December 31, 2003;

 

WHEREAS, to carry out the terms of the September 17 Resolutions, the Executive
and MONY entered into a MONY Incentive Compensation Agreement dated as of 10th
day of December, 2003 (the “Original Incentive Compensation Agreement”);

 

WHEREAS, the Executive has represented to MONY his intention to continue in the
employ of MONY Life until the completion of the Merger; and

 

WHEREAS, the parties now wish to amend the Original Incentive Compensation
Agreement;

 

NOW, THEREFORE, in consideration of their mutual covenants and representations
herein, and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Restricted Stock Payment

 

The Executive was granted awards of restricted stock with respect to 10,000
shares of MONY common stock pursuant to a Restricted Stock Award Agreement dated
May 23, 2001 (the “2001 Restricted Shares”). Effective as of the date hereof,
the 2001 Restricted Shares shall be conclusively deemed forfeited and shall be
canceled, and



--------------------------------------------------------------------------------

the Executive shall have no further right or interest in the 2001 Restricted
Shares, nor any rights whatsoever under or with respect to the 2001 Restricted
Shares.

 

  2. Long Term Incentive Payment

 

The Executive has been granted an award with respect to 2,000 units (the “LTPP
Units”) under MONY’s Long Term Performance Plan (the “LTPP”) for the 2001-2003
plan cycle. The Executive hereby waives the right to any payment of the LTPP
Units under the terms of the LTPP, provided, however, that, if the Merger does
not close before March 2004, the Company, in its sole discretion, may pay any
earned amounts in respect of the LTPP Units. In lieu of such payment, subject to
Section 4 hereof, the Executive shall receive a cash payment of $200,000.00
(less applicable tax withholdings) upon the Effective Time. In the event that,
pursuant to the proviso in the second sentence of this paragraph 2, MONY elects,
in its sole discretion, to make any payment in respect of the LTPP Units prior
to the Effective Time, the amount of such cash payment upon the Effective Time
shall be correspondingly reduced.

 

  3. Annual Incentive Payment

 

The Executive has a target bonus opportunity equal to 100% of base salary under
MONY’s Annual Incentive Compensation Plan (the “AICP”) for the 2003 bonus year.
The Executive hereby waives the right to any payment for 2003 under the terms of
the AICP. In lieu of such payment, subject to Section 4 hereof, the Executive
shall receive a cash payment of $400,000.00 (less applicable tax withholdings)
upon the Effective Time, provided, however, that, if the Merger does not close
before March 2004, the Company, in its sole discretion, may pay any earned
amounts under the AICP for the 2003 bonus year. In the event that, pursuant to
the proviso in the second sentence of this paragraph 3, MONY elects, in its sole
discretion, to make any payment in respect of the AICP for the 2003 bonus year
prior to the Effective Time, the amount of such cash payment upon the Effective
Time shall be correspondingly reduced.

 

  4. Conditions to Payment

 

The payment and benefits provided to the Executive under this Agreement shall be
effective only upon the satisfaction of the following conditions:

 

  (i) the Merger shall be consummated in accordance with the terms of the Merger
Agreement, as it may be amended with the approval of the MONY Board of
Directors; and

 

  (ii) the Executive shall be employed by MONY Life immediately preceding the
Effective Time; provided, however, that the Executive shall continue to be
entitled to the payments and benefits under Section 2 and 3 hereof in the event
that employment is terminated prior to the Effective Time by reason of the
Executive’s death or “Disability” or by MONY Life without “Cause.”

 

2



--------------------------------------------------------------------------------

  5. Facility of Payment

 

All amounts that become payable to the Executive pursuant to this Agreement
shall be paid by wire transfer of immediately available funds to an account
designated by the Executive to MONY within five business days following the
Effective Time. All payments shall be subject to applicable tax withholdings.

 

  6. Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

  7. Governing Law

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of New York, without giving effect to the choice of law
principles thereof.

 

  8. Entire Agreement; Waivers Effective Only at the Effective Time

 

  (i) This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and, supersedes any and all prior
agreements or understandings between the Executive and MONY with respect to
restricted stock and incentive compensation referred to herein, whether written
or oral. This Agreement shall not amend or modify the CIC Agreement. This
Agreement shall not affect any rights of the Executive with respect to
restricted stock or incentive compensation arrangements that are not referred to
herein. This Agreement may be amended or modified only by a written instrument
executed by the parties hereto.

 

  (ii) The waiver and relinquishment by the Executive under Sections 2 and 3 of
this Agreement of certain pre-existing rights shall take effect, in each case,
only at the Effective Time. In the event that the transactions contemplated
under the Merger Agreement are not consummated, the Executive shall have, and
shall not be deemed to have waived or relinquished, any such pre-existing right
that the Executive may otherwise have under any plan, contract or other
entitlement whatsoever.

 

[SIGNATURES ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
February 23, 2004.

 

EXECUTIVE /s/    Steven G. Orluck        

--------------------------------------------------------------------------------

Steven G. Orluck

 

THE MONY GROUP INC.

By:   /s/    Michael I. Roth            

--------------------------------------------------------------------------------

   

Michael I. Roth

Chairman and CEO

 

4